Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                            June 15, 2021




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 STATE OF WASHINGTON,                                               No. 54200-5-II

                               Respondent,

        v.

 GROVER CLEVELAND JOHNSON IV,                                UNPUBLISHED OPINION

                               Appellant.

       CRUSER, J.—Grover Johnson IV appeals his sentence for unlawful possession of a

controlled substance (methamphetamine). Since the briefing was completed in this case, our

supreme court issued its decision in State v. Blake, 197 Wn.2d 170, 481 P.3d 521 (2021). In Blake,

the court held RCW 69.50.4013(1), the statute under which Johnson was convicted, is

unconstitutional. Blake, 197 Wn.2d at 195. A conviction based on an unconstitutional statute must

be vacated. See id.; State v. Carnahan, 130 Wn. App. 159, 164, 122 P.3d 187 (2005) (vacating a

conviction that was based on a statute that the supreme court held was unconstitutional).

       Johnson argues, and the State concedes, that Johnson’s conviction should be reversed and

remanded to the superior court to be vacated and dismissed with prejudice.

       We agree with Johnson and accept the State’s concession. We reverse and remand to the

trial court to vacate and dismiss with prejudice Johnson’s conviction.
No. 54200-5-II




       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                 CRUSER, J.
 We concur:



 WORSWICK, P.J.




 VELJACIC, J.




                                             2